Citation Nr: 1412648	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-24 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, with erectile dysfunction and failing eyesight.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran initially requested a Board hearing, but in a November 2013 submission, he indicated he was unable to attend and withdrew his request.  As such, the Board considers his request withdrawn.  38 C.F.R. § 20.704 (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay of the adjudication of this appeal, a remand is required before the claim can be properly adjudicated.  

The claims file contains a February 2008 VA Form 21-22 in favor of the National Association for Black Veterans (NABVets), a national service organization, to represent the Veteran in this appeal.  Although NABVets was copied on the rating decision and Statement of the Case, NABVets was not afforded the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, on the Veteran's behalf.  See VA Adjudication Manual M21-1MR I.5.F.27.  This error could have been overcome by the Veteran's appearance at the scheduled hearing before the Board; however, he withdrew his hearing request.  As NABVets does not currently have offices at VA Central Office in Washington, D.C., the case must be remanded for NABVets to be afforded the full opportunity to submit evidence and/or argument in support of the claim on appeal.  See 38 C.F.R. § 20.600 (2013).  

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to afford the Veteran's representative from the National Association of Black Veterans, Inc., with an opportunity to review the claims files and complete a VA Form 646 or other written argument in support of the current appeal.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


